PER CURIAM.
This is an appeal and cross-appeal from a final judgment entered in favor of appel-lee, ChoieePoint Public Records, Inc., and against appellants, Arcanum Investigations, Inc., and DocuSearch, Inc., in a lawsuit alleging civil conspiracy, breach of contract, and fraud. After entry of summary judgment as to liability in favor of ChoieePoint, the trial court held a non-jury trial and found Arcanum and DocuSearch jointly and severally liable for compensatory damages in the amount of $67,561.19 and $500 in attorney’s fees. Additionally, the trial court found ChoieePoint failed to establish its claim for punitive damages, which is the basis for the cross-appeal. We find the evidence supported compensatory damages in the amount of only $67,086.16, but otherwise affirm the order on appeal.
We have considered the other arguments on appeal and cross-appeal, and find no error. Appellants did not object to the trial court’s proceeding on the issue of damages in the absence of a jury until the non-jury trial was well underway; such objection was simply too late to avoid waiver of the right to jury trial. See Del-Rena, Inc. v. KFM, Inc., 789 So.2d 897, 398 (Fla. 4th DCA 2001) (reaffirming principle that participation in non-jury trial without objection constitutes waiver of the right to jury trial) (citing Barth v. Fla. State Constructors Serv., Inc., 327 So.2d 13, 15 (Fla.1976)). Accordingly, we affirm in part, reverse in part and remand for the trial court to amend the verdict consistent with this decision.

Affirmed in part, Reversed in part and Remanded.

STEVENSON, C.J., POLEN and TAYLOR, JJ., concur.